SUMMARY ORDER
Defendant-Appellant Ulysses Tavares appeals from the district court’s order denying his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). We assume the parties’ familiarity with the underlying facts and the procedural history of the case, and the issues on appeal.
Tavares was sentenced to the mandatory minimum sentence required by 21 U.S.C. § 841(b)(1)(A). We have held that sentences based on statutory mandatory minimums cannot be modified under 18 U.S.C. § 8582(c)(2). United States v. Williams, 551 F.3d 182, 185-86 (2d Cir.2009). The district court therefore properly denied Tavares’s motion.
We have considered the remainder of Tavares’s arguments and find them to be without merit.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.